DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s reply dated 05/02/2022 has been received.
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-7 and 14-20 in the reply filed on 05/04/2020 is acknowledged.  The traversal is on the ground(s) that there is no search burden to search all claims together.  This is not found persuasive because the instant application is filed under 35 USC 371 and is subject to unity of invention practice where search burden is not germane. Applicant also argues that there is a technical relationship that makes a contribution over the art. However, Applicant fails to point out what this common, special technical feature is. 
The requirement is still deemed proper and is therefore made FINAL.

Claims 8-10,12-13 and 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 05/04/2020.
Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
The filing date of the instant application is that of PCT/KR2016/0113858, which is 08/12/2016.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 remain rejected under 35 U.S.C. 102a1 and 102a2 as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over USPGPUB 20150125950.
	The rejection set forth at pages 4-5 of the Office Action dated 01/27/2022 is maintained. 
Applicant argues that the cell surface antigen profile of the claimed cells is not disclosed in ‘950.  This argument is not persuasive. ‘950 teaches hypoxic culture of stem cells isolated from umbilical cord (see paragraph 47).  Paragraph 151 teaches the cells grow as adherent, fibroblastic cells, as required by claims 1.  Thus, ‘950 carries out the same culture steps that are required to obtain the claimed cells but characterizes a different set of cell surface antigens. 

	With regard to the marker characteristics recited in claim 1a, 1b,1e, 2-4 and 6, ‘950 is silent with regard to these specific markers. The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not the umbilical mesenchymal stem cells of the prior art differ, and if so to what extent, from applicant’s cells. The prior art discloses umbilical cord mesenchymal stem cells derived from Wharton’s Jelly which are similar to applicant's cells for these reasons:
	Because ‘950 teaches culture of stem cells isolated from Wharton’s jelly and cultured under adherent conditions in hypoxic conditions just as in the instant specification it is held that the cells of ‘950 and the cells of the instant invention possess the same marker characteristics. Where an examiner cannot determine whether or not the reference inherently possesses properties which anticipate, or render obvious, the claimed invention, a rejection under §102/103 is appropriate. See MPEP §§ 2112-2112.02.
Therefore, the rejection is maintained. 

The rejection of claim(s) 1-7 under 35 U.S.C. 102a1 and 102a2 as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO2015170347 (published 11/12/15 and filed 5/08/2015) is withdrawn as ‘347 taught hypoxic culture of a coculture of cells from two or more sources.  The coculture does not predictably and inherently lead to the recited marker characteristics.
	

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALARIE BERTOGLIO whose telephone number is (571)272-0725.  The examiner can normally be reached on M-F 6AM-2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


VALARIE E. BERTOGLIO, Ph.D.
Examiner
Art Unit 1632

/VALARIE E BERTOGLIO/Primary Examiner, Art Unit 1632